***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
NOT ANOTHER POWER PLANT v. CONNECTICUT SITING COUNCIL—
                       CONCURRENCE

   McDONALD, J., concurring. Although I concur in the
result that the majority reaches and join in the court’s
judgment, I am not persuaded by the majority’s analysis
of the Public Utility Environmental Standards Act, Gen-
eral Statutes § 16-50g et seq., or its conclusion that the
act did not preclude the named defendant, the Connecti-
cut Siting Council, ‘‘from considering an interdependent
facility that does not yet exist when balancing the public
benefit that will be provided by a proposed facility
against the harm that it will cause to the environment.’’
(Emphasis added.) Part II B of the majority opinion.
In my view, that conclusion is inconsistent with the
command of General Statutes § 16-50p (a) (3), which
provides in relevant part: ‘‘The council shall file, with
its order, an opinion stating in full its reasons for the
decision. The council shall not grant a certificate, either
as proposed or as modified by the council, unless it
shall find and determine:
                           ***
  ‘‘(B) The nature of the probable environmental
impact of the facility alone and cumulatively with other
existing facilities . . . .’’ (Emphasis added.)
   When the controlling statute explicitly provides that
the council can consider only the facility that is the
subject of the application before it alone and cumula-
tively with ‘‘other existing facilities,’’ it is improper, in
my view, to go beyond that language and allow the
council to consider nonexistent facilities that may or
may not be the subject of future applications that would
be submitted, if at all, by completely separate appli-
cants. To do otherwise excises ‘‘existing’’ from the stat-
ute. Applications filed with the council are unusually
technical and remarkably detailed, and the majority
does not explain how the council should evaluate the
probable environmental impacts of facilities for which
it does not have that detailed information.
   The legislature included the word ‘‘existing’’ in the
statute for a reason, and the majority opinion under-
mines the legislature’s choice by extending the authority
of the council to permit consideration of nonexistent,
hypothetical facilities when evaluating a proposed facil-
ity. To the extent that the plaintiff, Not Another Power
Plant, has expressed concerns with segmentation of
applications for interrelated facility projects, the resolu-
tion of those concerns are policy decisions for the legis-
lature to make, not this court.